          Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 1 of 10




              In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-109V
                                    Filed: January 13, 2021

* * * * * * * * * * * * *
ALEXYS HEBERT,          *                                          UNPUBLISHED
                        *
         Petitioner,    *                                          Decision on Joint Stipulation;
                        *                                          Transverse Myelitis (“TM”);
v.                      *                                          Influenza (“Flu”) Vaccine
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
* * * * * * * * * * * * *
John Jefcoat, Esq., Galloway Jefcoat, LLP, Lafayette, LA, for petitioner.
Gabrielle Fielding, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On February 7, 2014, Alexys Hebert (“Ms. Hebert” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
she developed transverse myelitis (“TM”) after receiving an influenza (“flu”) vaccination on
January 13, 2011. Stipulation, filed Jan. 12, 2021, at ¶¶ 1-4. Respondent denies that the flu vaccine
caused petitioner’s alleged TM, or any other injury, and further denies that petitioner’s current
disabilities are sequelae of a vaccine-related injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On January 12, 2021, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 2 of 10




Respondent agrees to issue the following payments:

               1) A lump sum of $349,883.35 in the form of a check payable to petitioner,
                  Alexys Hebert, representing compensation for first-year life care expenses,
                  pain and suffering, and past unreimbursable expenses; and

               2) An amount sufficient to purchase the annuity contract described in
                  paragraph 10 of the attached Stipulation, paid to the life insurance
                  company from which the annuity will be purchased. This amount represents
                  compensation for all damages that would be available under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2
Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 3 of 10
Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 4 of 10
Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 5 of 10
Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 6 of 10
Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 7 of 10
Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 8 of 10
Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 9 of 10
Case 1:14-vv-00109-UNJ Document 61 Filed 02/08/21 Page 10 of 10
